DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Response filed on 03/09/2021, with respect to the rejection of claims 9-15 under 35 U.S.C. § 102(a)(1) as being anticipated by DeFore et al. (U.S. Pub. 2013/0003104) have been fully considered and are persuasive.  The rejection of claims 9-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           As to claims 1-8, prior art do not teach or suggest the claimed system comprising the limitations “a controller; and a consumable storage unit including at least one cavity to store a replacement consumable therein, the replacement consumable being inaccessible for use in operation of the imaging device, wherein the controller is communicatively coupled to the consumable storage unit to receive a signal indicative of presence or absence of replacement consumable in the consumable storage unit.
           As to claims 9-13 and 19-20, the DeFore reference does not describe sending a signal to a consumable storage unit to activate a door to allow access to at least one cavity, where the cavity stores a replaceable consumable therein, among other limitations as recited by independent claim 9. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUAN H TRAN/Primary Examiner, Art Unit 2853